Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 1 of 29




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA


 TERRENCE IVAN DANIELS/ )
                                               )
                 Petitioner, )
                                               )
 v. ) Case No. 18-CV-0113-JED-JFJ
                                               )
 SCOTT NUNN,2 )
                                               )
                 Respondent. )


                                       OPINION AND ORDER

         Petitioner Terrence Ivan Daniels, a state inmate appearing pro se3 brings this action under


 28 U.S.C. § 2254, seeking federal habeas relief from the criminal judgments entered against him


 in the District Court ofTulsa County, Case No. CF-2013-3228. In his petition for writ of habeas

 corpus (Doc. 1), Daniels claims his state custody under those judgments is unlawful because (1) the


 State of Oklahoma obtained his convictions without proving his guilt beyond a reasonable doubt,

 in violation of his Fourteenth Amendment right to due process, (2) the habitual-offender statute


 used to enhance his sentence, Okla. Stat. tit. 21, § 51.1, is unconstitutionally arbitrary, and (3)


 appellate counsel performed deficiently and prejudicially, in violation of his Sixth Amendment



          Daniels filed pleadings in this Court spelling his first name as both Terrance and Terrence.
 Doc. 1, Pet., at 1; Doc. 11, Reply Br., at 1. Because the state-court record shows that he was
 sentenced as Terrence Ivan Daniels, see Doc. 8-2, O.R. vol. 2, at 110-23 [288-301], the Court will
 use that spelling in this opinion.

         2 Daniels is incarcerated at the James Crabtree Correctional Center (JCCC), in Helena,
 Oklahoma. The Court therefore substitutes Scott Nunn, the JCCC's Acting Warden, in place of
 Jason Bryant, the JCCC's former warden, as party respondent. Fed. R. Civ. P. 25(d); Rule 2(a),
 Rules Governing Section 2254 Cases in the United States District Courts. The Clerk of Court
 shall note this substitution on the record,

        3 Because petitioner appears pro se, the Court liberally construes his pleadings. Hall v.
 Witteman, 584 F.3d 859, 863 (10th Cir. 2009).
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 2 of 29




 right to the effective assistance of counsel. Respondent Scott Nunn filed a response (Doc. 7) in


 opposition to the petition and provided records from state court proceedings (Docs, 7, 8), and


 Daniels filed a reply brief (Doc. 11). On review of the record, the parties' arguments, and


 applicable law, the Court finds and concludes that Daniels has not demonstrated that he is being

 held in state custody in violation of the United States Constitution or federal law. The Court

 therefore denies his petition for a writ of habeas corpus.


                                           BACKGROUND

 I. Jury trial


         In a second amended felony information filed March 2, 2015, the State of Oklahoma

 charged Daniels with trafficking in illegal drugs, in violation of Okla. Stat. tit. 63, § 2-415,

 maintaining a place for keeping or selling controlled drugs, in violation of Okla. Stat. tit. 63, § 2-


 404, possessing a firearm after former conviction of a felony, in violation of Okla. Stat. tit. 21,


  § 1283, and possessing a firearm while in commission of a felony, in violation of Okla. Stat. tit.


 21, § 1287. Doc. 8-1, O.R. vol. 1, at 183-84 [176-77].4 For sentencing purposes, the State further


 alleged that Daniels had five prior felony convictions. Doc. 8-1, O.R. vol. 1, at 186 [179].


         Daniels' case proceeded to a jury trial, and the State presented evidence establishing the


 following facts. On July 1, 2013, several law enforcement officers with the Tulsa Police


 Department executed a search warrant on the residence located at 1842 North St. Louis, in Tulsa,


 Oklahoma. Doc. 8-9, Tr. Trial vol. 2, at 151-54 [328-31]. When officers arrived at the home,


 there were four people inside: Daniels, his father, Wilmer Daniels,5 Rashaun Parker, and Dejuan



         4 The Court's citations generally refer to the CM/ECF header pagination. However, when
 citing to transcripts or the original record (O.R.), the Court also provides the original page
 numbers, in brackets, to the extent those numbers differ from the CM/ECF header pagination.

         5 To avoid confusion, the Court will refer to Daniels' father only by his first name.
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 3 of 29




 Richardson. Doc. 8-9, Tr. Trial vol. 2, at 172-73 [349-50], 194 [371], Daniels, Wilmer, andParker


 lived at 1842 North St. Louis, but Richardson did not. Doc. 8-9, Tr. Trial vol. 2, at 194-95 [371-


 72], 203 [380]; Doc. 8-10, Tr. Trial vol. 3, at 88-89 [555-56].

         When Officer James Dawson approached the house to knock on the door, he looked


 through the glass panel storm door and saw Parker and Richardson in the living room. Doc. 8-9,


 Tr. Trial vol. 2, at 155 [3 32], 184 [361]. Parker was standing up, and Richardson was sitting on a

 recliner. Doc. 8-9, Tr. Trial vol. 2, at 155 [332], 184-85 [361-62]. At Dawson's direction, Parker


 and Richardson came to the front door, and officers placed them in handcuffs. Doc. 8-9, Tr. Trial


 vol. 2, at 155 [332].

         Officer Dawson then saw Daniels walk from the kitchen area toward the front of the house.


 Doc, 8-9, Tr. Trial vol. 2, at 155-57 [332-34], 186 [363]. Daniels asked why the officers were


 there and, when Dawson replied that they were there to execute a search warrant, Daniels tried to


 close the door on the officers. Doc. 8-9, Tr. Trial vol. 2, at 156-57 [333-34], 186 [363]. According


 to Dawson, Daniels also "began digging in his pocket" when he tried to close the door. Doc. 8-9,


 Tr. Trial vol. 2, at 156-57 [333-34]. When the officers pushed the door open, Daniels "ran into


 the kitchen," and Dawson saw Daniels' "arm flail" as if he might "have thrown something," but


 Dawson did not see any item that Daniels might have thrown. Doc. 8-9, Tr. Trial vol. 2, at 156-


 57 [333-34], 189-91 [366-68]. The last person Dawson saw was Wilmer, who walked into the

 living room from a back bedroom. Doc. 8-9, Tr. Trial vol. 2, at 201-02 [378-79].


         In the living room, officers found a loaded handgun underneath the couch and a cigarette


 box in the recliner where Richardson had been sitting. Doc. 8-9, Tr. Trial vol. 2, at 161 [338], 184


  [361]. The cigarette box contained what appeared to Dawson to be "approximately three-and-a-


 half grams" of cocaine base. Doc. 8-9, Tr. Trial vol. 2, at 161 [338], 184-85 [361-62]. In the
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 4 of 29




 bathroom, officers located a small plastic cup on a shelf above the toilet. Doc. 8-9, Tr. Trial vol.


  2, at 161-62 [338-39]. Inside the cup Dawson found "a fairly significant size bag" containing what


  appearedto be cocaine base. Doc. 8-9, Tr. Trial vol. 2, at 161-62 [338-39]. In the kitchen, officers


 found a .357 Taurus revolver and a box of plastic sandwich bags in an open cabinet, a plastic bag


 containing what appeared to be cocaine base and a razor blade near the top of the open kitchen


 trash can, and a set of digital scales "that had a white powder residue on them" on top of the


 refrigerator. Doc. 8-9, Tr. Trial vol. 2, at 165-67 [342-44], 200-01 [377-78], 214-19 [391-96],


 245-51 [422-2 8], 272 [449]. In the drawer of a hutch that was "right next to the [kitchen] trash

 can," officers found some plastic sandwich bags with the comers "ripped off and "various rounds


  of ammunition" that appeared to be for a shotgun or rifle. Doc. 8-9, Tr. Trial vol. 2, at 165 [342],


 217-20 [394-97]. In a drawer of the same hutch, officers found a piece of mail, dated May 18,


 2013, and addressed to Daniels at 1842 North St. Louis, Doc. 8-9, Tr. Trial vol. 2, at 234-35 [411-


  12]; Doc. 8-10, Tr. Trial vol. 3, at 91 [558], In the attached garage, officers found a .22 caliber


  semi-automatic pistol inside a black travel bag. Doc. 8-9, Tr. Trial vol. 2, at 169-70 [346-47], 188


  [365], 238-41 [415-18], 271 [448]. Officer Dawson testified that officers did not find any guns or

 dmgs on Daniels' person and that Daniels' fingerprints were not found on any of the items


 recovered during the search. Doc. 8-9, Tr. Trial vol. 2, at 211 [388].


         Several items recovered during the search were submitted for forensic and firearms


  analysis. Doc. 8-9, Tr. Trial vol. 2, at 262-63 [439-40]; Doc. 8-10, Tr. Trial vol. 3, at 62 [529],


  79-80 [546-47]. Jared Lieser, a forensic scientist, tested and weighed the substances from the


 plastic bags that were found in the kitchen trash can and inside the plastic cup from the bathroom.


 Doc. 8-10, Tr. Trial vol. 3, at 56 [523], 62-66 [527-33]. Lieser concluded that the substance in


 each bag was cocaine base and that the contents of these bags had a combined net weight of 5.42
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 5 of 29




  grams. Doc. 8-10, Tr, Trial vol. 3, at 64-66 [531-33]. Frances Randall, a firearms examiner,


  examined and test-fired the .357 revolver found in the kitchen cabinet and the .22 caliber semi-


  automatic pistol found in the attached garage and determined that both were operational—meaning


  both firearms were capable of firing live rounds of ammunition. Doc. 8-10, Tr. Trial vol. 3, at 77


  [544], 80-84 [547-51].

           Based on his knowledge, training and experience, Officer James Dawson testified that


  finding digital scales covered in white powder residue, plastic sandwich bags with ripped comers,

  and several packages of suspected cocaine base was "highly indicative of street-level drug sales."


  Doc. 8-9, Tr. Trial vol. 2, at 165-66 [342-43], He also testified that "locating three firearms in


 th[e] residence along with narcotics" was significant because "[c]rack cocaine sales typically—


  almost always go hand-in-hand with firearms possession." Doc. 8-9, Tr, Trial vol. 2, at 171 [348].


  Dawson further testified that cocaine base is commonly ingested by smoking it using either a glass


  or metal pipe. Doc. 8-9, Tr. Trial vol. 2, at 172 [349]. Dawson testified that no smoking devices


  were recovered during the search, indicating to him that the cocaine base found in the residence


  likely was intended for distribution rather than personal use. Doc. 8-9, Tr. Trial vol. 2, at 172


  [349].

           Dawson testified that he had prior interactions with Daniels at the residence at 1842 North

  St. Louis, beginning about one year before officers executed the search warrant at that residence.


 Doc. 8-9, Tr. Trial vol. 2, at 172-77 [349-54]. First, in May 2012, Dawson encountered Daniels,


  and Daniels told Dawson that he lived at 1842 North St. Louis with his father, Wilmer. Doc. 8-9,


  Tr. Trial vol. 2, at 172-73 [349-50]. Next, in October 2012, Dawson and another officer arrested


  Brandon Savage for possession of "approximately three grams" of cocaine base while Savage was


  "standing directly in front of... the yard-driveway area" of 1 842 North St. Louis. Doc. 8-9, Tr.
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 6 of 29




  Trial vol. 2, at 176-77 [353-54]. When the officers arrested Savage, Dawson saw Daniels at the


  residence. Doc. 8-9, Tr. Trial vol. 2, at 177 [354]. Finally, in June 2013, Dawson and another


  officer were conducting surveillance at 1842 North St. Louis when they saw Barker's vehicle drive


  away from the house. Doc. 8-9, Tr. Trial vol. 2, at 173-75 [350-52]. The officers conducted a


  traffic stop about one or two blocks away from the house. Doc. 8-9, Tr. Trial vol. 2, at 173-75


  [350-52]. When Parker got out of the vehicle, Dawson saw Parker "placeQ an item in the bush"


  before she complied with the officers' commands to walk to their patrol car. Doc. 8-9, Tr. Trial


  vol. 2, at 173-74 [350-51]. Officers recovered the item, identified it as cocaine base through a


  field test, and arrested Parker. Doc, 8-9, Tr. Trial vol. 2, at 173-75 [350-52]. After the officers


  arrested Parker for possession of cocaine base, they drove by 1842 North St. Louis, and Dawson


  saw Daniels standing in the driveway. Doc. 8-9, Tr. Trial vol. 2, at 175-76 [352-53].


         Daniels' trial proceeded in three parts. At the conclusion of the first part, the jury found


  Daniels guilty of trafficking in illegal drugs, maintaining a place for keeping or selling controlled

  dmgs, and possessing a firearm while in commission of a felony. Doc. 8-11, Tr. Trial vol. 4, at 79


  [674]. During the second part, the State presented evidence that Daniels had a prior felony

  conviction for robbery with a dangerous weapon, and the jury found him guilty of possessing a


  firearm after former conviction of a felony. Doc. 8-12, Tr. Trial vol. 5, at 15-16 [697-98], 24-25


  [706-07]. During the third part, the State presented evidence that Daniels had five prior felony

  convictions. Doc, 8-12, Tr. Trial vol. 5, at 27-31 [709-13]. The jury found that Daniels committed


  each current crime of conviction after having two former convictions for felonies and


  recommended 30 years' imprisonment for the trafficking conviction, four years' imprisonment for


  maintaining a place to keep or sell drugs, six years' imprisonment for possessing a firearm in


  commission of a felony, and three years' imprisonment for possessing a firearm after former
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 7 of 29




  conviction of a felony. Doc. 8-12, Tr. Trial vol. 5, at 42-43 [724-25].


         On March 10, 2015, the trial court imposed the sentences recommended by the jury,


  ordered the first three sentences to be served concurrently, and ordered the fourth sentence to be


  served consecutively to the concurrent sentences—for a total prison sentence of 33 years. Doc. 8-


  14, Tr. Sentencing Hr'g, at 4-5. The trial court also imposed a one-year term ofpost-imprisonment


  supervision. Doc. 8-14, Tr. Sentencing Hr'g, at 6,


 II. Direct appeal


         Represented by counsel, Daniels filed a direct appeal in the Oklahoma Court of Criminal

 Appeals (OCCA). Appellate counsel raised the following propositions of error:

             1. Mr. Daniels' convictions for two offenses for one possession of firearms
                 violated the protections against double punishment and double jeopardy.

             2. Evidence secured under authority of the search warrant should have been
                 suppressed as the affidavit in support of the warrant was insufficient to
                 establish probable cause in violation of [Mr. Daniels'] rights under the
                 Fourth Amendment to the United States Constitution and Article 2, Section
                 30 of the Oklahoma Constitution.

             3. The jury was improperly instructed that it must assess a $25,000 fine for
                 Mr. Daniels' conviction for trafficking in illegal drugs, after former
                 conviction of two or more felonies,

             4. The State failed to prove, beyond a reasonable doubt, that Mr. Daniels
                 constructively possessed cocaine base.

             5. The State failed to prove, beyond a reasonable doubt, that Mr. Daniels
                 constructively possessed any firearm.

             6. There was insufficient evidence to prove, beyond a reasonable doubt, that
                 Mr. Daniels used a firearm while committing a felony.

             7. The State presented insufficient evidence that Mr. Daniels maintained a
                 residence for the purpose of using or selling illegal drugs.

             8. The judgments and sentences do not accurately state the jury verdicts.

             9. [Mr. Daniels] was denied the effective assistance of counsel to which he
                 was entitled under the 6th and 14th Amendments to the United States
                 Constitution and Art. II, §§ 7 and 20 of the Oklahoma Constitution.
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 8 of 29




  Doc. 7-1, Aplt's Br., at 2-3 (full capitalization omitted). In an unpublished summary opinion filed


 November 30, 2016, the OCCA affirmed Daniels' convictions and sentences. Doc. 7-3, Daniels


 v. State, No, F-2015-572 (Okla. Crim. App. 2016) (OCCA Op.), at 1, 6. Except for proposition


  eight,6 the OCCA rejected all propositions on the merits. Doc. 7-3, OCCA Op., at 3-5.


  III. Postconviction proceedings


         Proceeding pro se, Daniels filed an application for postconviction relief in state district


  court on December 28, 2016, asserting four propositions. Doc. 7-4, Appl., at 1. Daniels alleged


 that (1) the trial court lacked jurisdiction to sentence him because Okla. Stat. tit, 21, § 51 "and its

  successor," Olda. Stat. tit. 21, § 51.1, "are unconstitutional" (proposition one), (2) the lack of


  sentencing guidelines in Oklahoma results in arbitrary punishment, in violation of his due process


 rights provided by the state and federal constitutions (proposition three), (3) the State failed to

 present sufficient evidence to support his conviction for trafficking in cocaine base because it failed


 to show that he possessed the requisite quantity for trafficking (proposition four), and (4) appellate

  counsel performed deficiently and prejudicially by failing to raise the claims alleged in

  propositions one, three and four (proposition two). Doc. 7-4, Appl., at 2-8.


         The state district court denied Daniels' application for postconviction relief on April 17,

  2017. Doc. 7-5, Dist. Ct. Order, at 1, 14. The state district court found that proposition four was


  barred by resjudicata because it was raised and rejected on direct appeal and that propositions one


  and three were waived because they could have been, but were not, raised on direct appeal. Doc.


  7-5, Dist. Ct. Order, at 6. Applying Strickland v. Washington, 466 U.S. 668 (1984), and Logan v.




           As to proposition eight, the OCCA declined to "correct scrivener's errors in the Judgment
  and Sentence" because Daniels did not first seek that remedy in state district court. Doc. 7-3,
  OCCAOp.,at5.
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 9 of 29




  State, 293 P,3d 969 (Okla. Crim, App. 2013), the state district court evaluated the ineffective-

  assistance-of-appellate-counsel (IAAC) claim Daniels asserted in proposition two by addressing


 the merits of propositions one, three and four and concluded that all three propositions lacked


  merit. Doc. 7-5, Dist. Ct. Order, at 7-13. On that basis, the state district court rejected the IAAC


  claim asserted in proposition two.


         Daniels filed a postconviction appeal, and the OCCA affirmed the denial ofpostconviction

 relief on June 21, 2017. Doc. 7-7, Daniels v. State, No. PC-2017-453 (Okla. Crim. App. 2017)


  (OCCA Order), at 1. The OCCA agreed with the state district court that Daniels waived the claims

  asserted in propositions one and three and that resjudicata barred the claim asserted in proposition


  four. Doc. 7-7, OCCA Order, at 2. Like the state district court, the OCCA applied Strickland and


  Logan to evaluate the IAAC claim asserted in proposition two. Doc. 7-7, OCCA Order, at 3-5.


  The OCCA rejected the IAAC claim, concluding that Daniels failed to show either that "appellate

  counsel's performance was deficient or objectively unreasonable" or that he suffered "any


  resulting prejudice." Doc. 7-7, OCCA Order, at 2, 4-5.


                                             DISCUSSION

         Under 28 U.S.C. § 2254(a), a federal court may not grant habeas relief to a state prisoner


  unless the prisoner establishes that "he is in custody in violation of the Constitution or laws or


  treaties of the United States." See also Wilson v. Corcoran, 562 U.S. 1, 5 (2010) ("[I]t is only


  noncompliance with federal law that renders a State's criminal judgment susceptible to collateral


  attack in the federal courts."). Daniels asserts three claims to challenge the lawfulness of his state


  custody; (1) the State obtained his convictions without proving his guilt beyond a reasonable doubt,

  in violation of his Fourteenth Amendment right to due process, (2) Oklahoma's habitual-offender


  statute, Okla. Stat. tit. 21, § 51.1, is unconstitutional, and (3) appellate counsel performed




                                                    9
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 10 of 29




  deficiently and prejudicially, in violation of his Sixth Amendment right to the effective assistance

  of counsel, by failing to (1) adequately challenge the sufficiency of the evidence to support his

  convictions, (2) argue that Okla. Stat. tit. 21, § 51.1 is unconstitutional, and (3) argue that the lack


  of sentencing guidelines in Oklahoma leads to arbitrary punishment. Doc. 1, Pet., at 6-13.


  I. Standard of review


          When a state prisoner challenges the constitutional validity of a state-court judgment


  through a 28 U.S.C. § 2254 petition for writ of habeas corpus, the scope of review is limited.7 This


  is so because state courts, like federal courts, have an "obligation to guard, enforce, and protect


  every right granted or secured by the constitution of the United States and the laws made in


  pursuance thereof, whenever those rights are involved in any suit or proceeding before them."


  Robb v. Connolly, 111 U,S. 624, 637 (1884). Federal habeas review thus varies depending on how


  the state court addressed the prisoner's federal claim.


          If the state court adjudicated the merits of the federal claim, the federal court may not grant


  habeas relief unless the state prisoner first demonstrates that the state court's decision on the claim


  either (1) "was contrary to ... clearly established Federal law," 28 U.S.C. § 2254(d)(l),8


  (2) "involved an unreasonable application of clearly established Federal law," id. § 2254(d)(l), or

  (3) "was based on an unreasonable determination of the facts in light of the evidence presented in



          7 In most cases, a state prisoner must file a federal habeas petition within one year of the
  date on which his state-court judgment became final, 28 U.S.C. § 2244(d)(l)(A), and, before
  seeking federal habeas relief, the prisoner must exhaust available state-court remedies, 28 U.S.C.
  § 2254(b)(l)(A), by "fairly presenting] the substance of his federal habeas claim[s] to state
  courts," Hawkins v. Mullin, 291 F.3d 658, 668 (10th Cir. 2002). Nunn concedes that Daniels
  timely filed the petition and exhausted available state remedies as to all claims raised therein. Doc.
  7, Resp., at 2.


          8 As used in §2254(d)(l), the phrase "clearly established Federal law" refers to the holdings
  stated in Supreme Court decisions issued on or before the date of the relevant state-court decision.
  House v. Hatch, 527 F.3d 1010, 1015-18 (10th Cir, 2008).


                                                    10
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 11 of 29




  the State court proceeding," id. § 2254(d)(2).

         If a state prisoner's federal claim is subject to review under § 2254(d)(l), the federal court's

  first task is to identify the Supreme Court precedent that governs that claim. House v. Hatch, 527


  F.3d 1010, 1018 (10th Cir. 2008). If clearly established federal law exists, the federal court must

  "ask whether the state court decision is either contrary to or an unreasonable application of such


  law." Id. "A state-court decision is contrary to clearly established federal law . . . if it 'applies a


  rule that contradicts the governing law set forth in Supreme Court cases or confronts a set of facts


  that are materially indistinguishable from a decision of the Supreme Court and nevertheless arrives


  at a result different from that precedent.'" Smith v. Duckworth, 824 F.3d 1233, 1241 (10th Cir.


  2016) (quoting Ryder ex rel. Ryder v. Warrior, 810 F.3d 724, 739 (10th Cir. 2016)). In

  adjudicating a federal claim, the state court need not cite, or even be aware of, controlling Supreme


  Court cases, "so long as neither the reasoning nor the result of the state-court decision contradicts


  them." Early v. Packer, 537 U.S. 3, 8 (2002); see also Harrington v. Richter, 562 U.S. 86, 100


  (2011) (explaining that state-court decision is entitled to deference even if state court summarily

  denies a federal claim because "§ 2254(d) does not require a state court to give reasons before its


  decision can be deemed to have been 'adjudicated on the merits'").


         A state-court decision involves an unreasonable application of clearly established federal


  law "if the decision 'correctly identifies the governing legal rule but applies it unreasonably to the


  facts of a particular prisoner's case.'" Fairchild v. Trammell, 784 F.3d 702, 711 (10th Cir. 2015)


  (quoting Williams v. Taylor, 529 U.S. 392, 407-08 (2000)). "The more general the rule, the more


  leeway courts have in reaching outcomes in case-by-case determinations." Yarborough v,


  Alvarado, 541 U.S. 652, 664 (2004). An unreasonable application must be "objectively

  unreasonable," Williams, 529 U.S. at 409, "not merely wrong," White v. Woodall, 572 U.S. 415,




                                                    11
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 12 of 29




  419 (2014). Thus, to overcome either prong of § 2254(d)(l), a prisoner must show that the state-

  court decision on the federal claim "was so lacking in justification that there was an error well


  understood and comprehended in existing law beyond any possibility for fairminded

  disagreement." Richter, 562 U.S. at 103.


         The inquiry under § 2254(d)(2) focuses on the state court's "determination of the facts"

  necessary to adjudicate the federal claim. SeeHouse, 527F.3dat 1015 ("Subsection (d)(l) governs

  claims of legal error while subsection (d)(2) governs claims of factual error."). "[W]hen a federal


  habeas petitioner challenges the factual basis for a prior state-court decision rejecting a federal


  claim," the federal court must determine whether the state-court decision rests on "an unreasonable


  determination of the facts in light of the evidence presented in the State court proceeding." Burt


  v. Titlow, 571 U.S. 12, 18 (2013); 28 U.S.C. § 2254(d)(2). In applying § 2254(d)(2), a federal

  court must view the state court's factual findings with "substantial deference." Brumfield v. Gain,


  576 U.S. 305, 313-14 (2015). A federal court must also presume the correctness of a state court's


  factual findings unless the petitioner rebuts the presumption "by clear and convincing evidence."


  28 U.S.C. §2254(e)(l). Under § 2254(d)(2), "a state-court factual determination is not

  unreasonable merely because the federal habeas court would have reached a different conclusion


  in the first instance." Wood v. Alien, 558 U.S. 290, 301 (2010). Ordinarily, to overcome


  § 2254(d)(2)'s bar to relief, a prisoner must show that the state court's decision either "plainly and

  materially misstated the record" or "that reasonable minds could not disagree that the [factual]


  finding was in error." Smith, 824 F.3d at 1250.


         If, however, the state court declined to review the merits of a federal claim based on its


  finding that the state prisoner failed to comply with state procedural rules for presenting that claim,


  the procedural-default doctrine generally precludes federal habeas review of that claim. Davila v.




                                                    12
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 13 of 29




  Davis, 137 S. Ct. 2058, 2064-65 (2017). Under that doctrine, when a state court denies relief on a


  federal claim "based on an adequate and independent procedural rule"9 a federal court may grant


  habeas relief only if the prisoner first demonstrates either (1) cause for the procedural default and


  resulting prejudice or (2) that failure to review the claim will result in a fundamental miscarriage

  of justice. Davila, 137 S. Ct. at 2064-65; Coleman v. Thompson, 501 U.S. 722, 750 (1991).


  However, if a procedurally defaulted '"claim may be disposed of in a straightforward fashion on


  substantive grounds/ [a federal court] retains discretion to bypass the procedural bar and reject the


  claim on the merits." Smith, 824 F.3d at 1242 (quoting Revilla v. Gibson, 283 F.3d 1203,1210-

  11 (1 Oth Cir. 2002)).

         Finally, if the prisoner makes the requisite showings under § 2254(d) or to excuse a

  procedural default, the federal habeas court will review the federal claim de novo. Milton v. Miller,


  744 F.3d 660, 670-71 (10th Cir. 2014); Welch v. Workman, 639 F.3d 980, 992 (10th Cir. 2011);

  Douglas v. Workman, 560 F.3d 1156, 1170 (10th Cir. 2009). But even if the federal court's

  independent review of the federal claim reveals a constitutional error, habeas relief may not be


  warranted. Rather, the court "must assess [the error's] prejudicial impact ... under the 'substantial


  and injurious effect' standard set forth in Brecht [v. Abrahamson, 507 U.S. 619 (1993)], whether

  or not the state appellate court recognized the error and reviewed it for harmlessness." Fry v.


  Pliler, 551 U.S. 112, 121-22 (2007). And, under the Brecht standard, a federal court will grant


  habeas relief only if the court "is in grave doubt as to the harmlessness of an error that affects




         9 A state procedural mle "is independent if it is separate and distinct from federal law" and
  "is adequate if it is 'strictly or regularly followed' and applied 'evenhandedly to all similar
  claims.'" Duvall v. Reynolds, 139 F.3d 768, 796-97 (10th Cir. 1998) (quoting Hathorn v. Lovorn,
  457 U.S. 255, 263 (1982)),




                                                   13
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 14 of 29




  substantial rights." O'Neal v. McAninch, 513 U.S. 432, 445 (1995).


  II. Analysis


         A. Sufficiency of the evidence


         In claim one, Daniels contends that the State failed to present sufficient evidence at trial to


  support his convictions, particularly his conviction for trafficking in cocaine base. Doc. 1, Pet., at


  6-8. He admits that the evidence established that cocaine base was found in several areas of the


  home he resided in, but he argues that the State failed to prove (1) that the quantity of cocaine base

  found met "the statutory requirements for a trafficking charge," (2) that he had knowledge of the


  presence of each package of cocaine base found, and (3) that he had knowledge of the presence of


  each firearm found. Doc. 1, Pet., at 8. To support the latter two arguments, Daniels emphasizes


  that multiple individuals lived in the home and were present when officers executed the search


  warrant and the State presented no fingerprint evidence to show that Daniels handled or had


  knowledge of the firearms. Doc. 1, Pet., at 8; Doc. 11, Reply Br., at 4-5.


         Daniels challenged the sufficiency of the evidence on direct appeal and through


  postconviction proceedings. On direct appeal, he claimed that the State failed to prove (1) he

  constructively possessed cocaine base, (2) he constructively possessed any firearms, (3) he used a


  firearm while committing a felony, and (4) he maintained a residence for the purpose of keeping


  or selling illegal drugs. Doc. 7-1, Aplt's Br., at, OCCA Op,, at 2-3. The OCCA considered these


  claims and rejected them, stating,


                 In Propositions IV, V, VI, and VII, [Daniels] challenges the sufficiency of
         the evidence to support his convictions. He claims the evidence fails to show he
          constructively possessed either the cocaine base or the firearms found during the
          search, or that he was sufficiently connected to the residence to have "maintained"
          it for purposes of keeping or selling cocaine. We disagree. From the physical
          evidence found during the execution of the warrant, [Daniels'] conduct during the
          search, prior crimes involving the residence, and [Daniels'] admissions to living at
          the residence, a rational juror could easily conclude that [Daniels] had long used


                                                    14
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 15 of 29




         the home as a distribution center for "crack" cocaine, and that he had at least one
         firearm strategically located to facilitate that activity. The evidence supports all of
         the convictions. Propositions IV, V, VI, and VII are denied.

  Doc. 7-3, OCCA Op., at 4-5 (internal citations omitted).


         In proposition four of his application for postconviction relief, Daniels argued that the State


  failed to establish that he possessed at least five grams of cocaine base, as necessary to support his


  trafficking conviction. Doc. 7-4, Appl, at 6-8, The state district court found that Daniels


  previously raised this argument on direct appeal and that proposition four was therefore barred by


  resjndicata. Doc. 7-5, Dist. Ct. Order, at 6. The state district court further found that appellate


  counsel was not ineffective for failing to raise the drug-quantity argument alleged in proposition


  four because "appellate counsel vigorously litigated this issue in Proposition IV of his direct


  appeal." Doc. 7-5, Dist. Ct. Order, at 13. On postconviction appeal, the OCCA agreed with the


  state district court's application of res judicata, reasoning that proposition four "was raised in his


  direct appeal." Doc. 7-7, OCCA Order, at 2-4.


         Nunn contends Daniels is not entitled to habeas relief on claim one for two reasons. First,


  as to those portions of claim one reasserting the same sufficiency-of-the-evidence arguments that


  the OCCA considered and rejected on direct appeal, Nunn argues § 2254(d) bars relief. Doc. 7,

  Resp., at 7-16. Second, as to the portion of claim one asserting that the State failed to establish


  the requisite drug quantity to support the trafficking conviction, Nunn argues that Daniels


  procedurally defaulted that portion of claim one. Doc. 7, Resp., at 16-17. Nunn, however, urges


  the Court to overlook the procedural default, review this portion of claim one de novo, and reject




                                                    15
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 16 of 29




  it on the merits. Doc. 7, Resp., at 16-17, 21-27,10


         Under the Due Process Clause of the Fourteenth Amendment, a criminal defendant cannot


  be convicted of a crime unless the state proves, beyond a reasonable doubt, every essential element


  of the crime charged. Jackson v. Virginia, 443 U.S, 307, 316 (1979); In re Winship, 397 U.S. 358,


  364 (1970). Jackson supplies the clearly established legal rule governing a sufficiency-of-the-


  evidence claim. Johnson v. Mullin, 505 F.3d 1128, 1134 (10th Cir. 2007). Under Jackson, "the


  relevant question is whether, after viewing the evidence in the light most favorable to the


  prosecution, any rational trier of fact could have found the essential elements of the crime beyond


  a reasonable doubt." 443 U,S, at 319. Critically, "Jackson claims face a high bar in federal habeas


  proceedings because they are subject to two layers of judicial deference." Coleman v. Johnson,


  566 U.S. 650, 651 (2012) (per curiam).



            Nunn suggests that the OCCA's application of res judicata to the challenge to the drug-
  quantity evidence was improper because Daniels did not make that specific argument on direct
  appeal, but Nunn further suggests that Daniels' challenge was properly procedurally barred
  because Daniels waived this specific argument by failing to raise in on direct appeal. Doc. 7,
  Resp., at 17 n. 13. The Court agrees that this is one way to view the record. On direct appeal,
  Daniels challenged his trafficking conviction by arguing that the State failed to prove that he
  constructively possessed any cocaine base, but he did not expressly argue that the State failed to
  prove that he possessed at least 5 grams of cocaine base. Doc. 7-1, Aplt's Br., at 29-35. However,
  in addressing all four propositions raised on direct appeal to challenge the sufficiency of the
  evidence, the OCCA reviewed all evidence presented at trial and found that evidence sufficient to
  support all of Daniels' convictions. Doc. 7-3, OCCA Op., at 2, 4-5. It is plausible that the state
  district court and the OCCA properly applied res judicata by viewing the OCCA's decision on
  direct appeal as implicitly rejecting Daniels' challenge to the allegedly insufficient evidence of
  drug-quantity because the OCCA necessarily had to conclude that element was met to affirm the
  trafficking conviction. Regardless of which view of the record is more accurate, the Court agrees
  with Nunn that the portion of claim one challenging the sufficiency of the evidence to support the
  drug-quantity element is procedurally defaulted. The Court also finds it appropriate to overlook
  the procedural default because the drug-quantity argument may be readily denied on the merits.
  See Smith, 824 F.3d at 1242. However, the Court finds it more efficient to address the merits of
  the drug-quantity argument in its analysis of the sufficiency-of-the-evidence claim asserted in
  claim one rather than in evaluating the IAAC claim asserted in claim three.




                                                   16
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 17 of 29




         First, on direct appeal, "it is the responsibility of the jury—not the court—to decide
         what conclusions should be drawn from evidence admitted at trial. A reviewing
         court may set aside the jury's verdict on the ground of insufficient evidence only if
         no rational trier of fact could have agreed with the jury." And second, on habeas
         review, "a federal court may not overturn a state court decision rejecting a
         sufficiency of the evidence challenge simply because the federal court disagrees
         with the state court. The federal court instead may do so only if the state court
         decision was 'objectively unreasonable.'"

  Johnson, 566 U.S. at 651 (internal citations omitted) (quoting Cavazos v. Smith, 565 U.S. 1, 2


  (2011)); see also id. at 656 ("[T]he only question under Jackson is whether [the jury's] finding

  was so insupportable as to fall below the threshold of bare rationality."). In applying the Jackson


  standard on federal habeas review, the federal court looks to state law to determine the substantive


  elements of the crime. Johnson, 566 U.S. at 655. "[B]ut the minimum amount of evidence that


  the Due Process Clause requires to prove the offense is purely a matter of federal law." Id.


         To obtain Daniels' conviction for trafficking in cocaine base, the State had to prove that


  Daniels (1) knowingly (2) possessed (3) five grams or more of cocaine base. Doc, 8-2, O.R. vol.


  2, at 49 [227]. The jury was instructed that it could find Daniels possessed more than five grams

  of cocaine base if he "either alone or jointly with another had constructive possession [of] Cocaine


  Base" in that amount. Doc. 8-2, O.R. vol. 2, at 46 [224]. The jury was further instructed that if it


  determined Daniels did not possess the requisite amount, it should consider whether the evidence


  showed that he committed the lesser included offense of possession of cocaine base which would


  require proof that Daniels (1) knowingly and intentionally (2) possessed (3) cocaine base. Doc. 8-

  2, O.R. vol. 2, at 50-52 [228-30].

         To obtain Daniels' conviction for possessing a firearm in commission of a felony, the State


  had to prove that Daniels (1) knowingly and (2) willfully (3) possessed (4) a pistol (5) while

  committing the felony of trafficking in illegal dmgs (6) as shown through proof of each element

  necessary to establish the felony of trafficking in illegal drugs and (7) the possession of the weapon


                                                    17
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 18 of 29




  was connected to the commission of or attempt to commit the felony. Doc. 8-2, O.R. vol. 2, at 55


  [233]. The jury was instructed that, in determining whether the State presented evidence of the

  requisite nexus between the firearm and the felony, it could consider whether the weapon (1) was


  actually used to facilitate the commission of the felony, (2) was strategically located for use during

  the commission of the felony, (3) was intended to be used if a contingency arose or to make an


  escape, and (4) was to be used either offensively or defensively in a manner which would constitute


  a threat of harm. Doc. 8-2, O.R. vol. 2, at 55 [233].


         To obtain Daniels' conviction for maintaining a place where controlled dangerous


  substances are kept or sold, the State had to prove that Daniels (1) knowingly or intentionally (2)

  kept or maintained (3) any dwelling house (4) used for keeping or selling controlled dangerous

  substances in violation of the law. Doc. 8-2, O.R. vol. 2, at 47 [225]. The jury was instructed that


  "keeping or maintaining," as used in the elements instruction, requires a showing that Daniels had


  "control or ownership of the residence," that he could not be convicted of the offense based on a


  "single, isolated activity" of keeping dmgs in or selling drugs from a home, and that "the mere


  possession of limited quantities of a controlled dangerous substance by the person keeping or


  maintaining the residence for that person's personal use within that residence is insufficient to


  support a conviction." Doc. 8-2, O.R. vol. 2, at 47-48 [225-26].


         Finally, to obtain Daniels' conviction for possessing a firearm after former conviction of a


  felony, the jury was instructed that the State had to prove that Daniels (1) knowingly and willfully

  (2) had at the place where he resides (3) any pistol and (4) that he was previously convicted of a

  felony by the Tulsa County District Court on October 8, 1981. Doc. 8-2, O.R. vol. 2, at 78 [256].


  While the elements instruction referred to "any pistol," the second amended information, as


  presented to the jury, specifically alleged that Daniels possessed the .357 revolver and the .22




                                                    18
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 19 of 29




  caliber pistol that were recovered during the search. Doc. 8-2, O.R. vol. 2, at 75 [253].


         Having reviewed the trial transcripts and the j my instructions as a whole, the Court finds


  that § 2254(d) bars relief as to claim one. First, as to those sufficiency arguments that appellate

  counsel raised on direct appeal, the OCCA applied the Jackson standard and determined that a


  rational juror viewing the evidence in the light most favorable to the State could have found him


  guilty as charged. Doc. 7-3,OCCAOp.,at4-5. And, viewing the record with the double deference


  that applies to Jackson claims asserted in a federal habeas petition, the record does not support


  Daniels' position that the OCCA either "failed to properly assess the record," making its


  determination of the facts objectively unreasonable, or applied Jackson in an objectively


  unreasonable manner. Doc, 11, Reply Br., at 4-5; see Johnson, 566 U.S. 651. As the OCCA


  reasoned, the jury had before it evidence that Daniels, who was 52 at the time of trial, resided at


  1842 North St. Louis with his father for at least one year before law enforcement officers executed


  the search warrant that led to Daniels' arrest and convictions. Doc. 8-9, Tr. Trial vol. 2,at 172-77


  [349-54]; Doc, 8-10, Tr. Trial vol. 3, at 89 [556]. During the course of that year, Officer James


  Dawson separately arrested two individuals—Brandon Savage, in October 2012, and Parker, in


  June 2013—for possession of cocaine base. Doc. 8-9, Tr. Trial vol. 2, at 172-77 [349-54], At the


  time of their respective arrests, Savage was in the yard or driveway of 1842 North St. Louis and


  Parker was arrested immediately after she drove away from that residence. Doc. 8-9, Tr. Trial vol.


  2, at 172-77 [349-54], 195 [372]. Officer Dawson saw Daniels at or just outside the residence

  when he made both arrests. Doc. 8-9, Tr. Trial vol. 2, at 172-77 [349-54]. Richardson, the fourth


  person in the residence at the time of the search, did not live there and, of the three residents who


  were in the home at the time of the search (Daniels, Wilmer and Parker), Daniels was the only


  person who reacted to the presence of law enforcement officers by attempting to close the door on




                                                   19
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 20 of 29




  the officers, running toward the kitchen, digging in his pocket and making a movement with his


  harm that was perceived by Dawson as consistent with an attempt to conceal or discard evidence.


  Doc. 8-9, Tr. Trial vol. 2, at 155-57 [332-34], 186-91 [363-68]. During the search, officers


  discovered packages of cocaine base and other items commonly used to distribute cocaine base,


  including digital scales and plastic sandwich bags, in the kitchen and bathroom, and two

  operational firearms—one in a kitchen cabinet, and one in a travel bag in the garage—but officers


  found no smoking devices that would suggest the cocaine base found in the home was intended


  for personal use. Doc. 8-9, Tr. Trial vol. 2, at 161-72 [338-49]; Doc. 8-10, Tr. Trial vol. 3, at 62-


  66 [529-33], 80-84 [547-51]. On this record, it was not objectively unreasonable for the OCCA to

  conclude that "any rational trier of fact could have found the essential elements of the crime beyond


  a reasonable doubt," Jackson, 443 U.S. at 319, and to therefore refuse to set aside the jury's


  verdicts. Thus, § 2254(d) bars relief on this portion of claim one.


         Second, on de novo review of Daniels' argument that the State failed to prove he possessed


  the requisite quantity (five grams) of cocaine base to support the trafficking conviction, the Court


  cannot say that the jury's finding regarding the amount of cocaine base found, or its resulting


  verdict that Daniels was guilty of trafficking in cocaine base, was "so insupportable as to fall below


  the threshold of bare rationality." Johnson, 566 U.S, at 656. The forensic scientist who tested the


  substances found in the packages of suspected cocaine base recovered from the kitchen trash can


  and the cup found in the bathroom determined that those substances were, in fact, cocaine base


  and that the combined net weight of the contents of these packages was 5.42 grams. Doc. 8-10,


  Tr. Trial vol. 3, at 62-66 [529-33]. Viewing this evidence, together with the significant

  circumstantial evidence described above regarding Daniels' constructive possession of the


  packages of cocaine base found in the trash can and the bathroom, in the light most favorable to




                                                   20
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 21 of 29




  the State and giving due deference to the jury's role as factfinder, the Court cannot say that "no


  rational trier of fact could have agreed with the jury," Cavazos, 565 U.S. at 2, that Daniels was


  guilty of trafficking cocaine base. Thus, Daniels has not established a constitutional error as to


  this portion of claim one.


         For these reasons, Daniels is not entitled to federal habeas relief on his claim that State


  failed to prove his guilt as to each conviction beyond a reasonable doubt. The Court therefore


  denies the petition as to claim one.


         B. Ineffective assistance of appellate counsel


         In his third claim, Daniels contends he was denied his Sixth Amendment right to counsel


  because appellate counsel (1) failed to adequately challenge the sufficiency of the evidence to


  support his convictions, (2) failed to argue that Okla. Stat. tit. 21, § 51.1 is unconstitutional, and


  (3) failed to argue that the lack of sentencing guidelines in Oklahoma results in arbitrary

  punishment. Doc. 1, Pet., at 12-13.


         Daniels raised this same IAAC claim when he sought postconviction relief. Applying

  Strickland and Logan, the state district court addressed the merits of each underlying claim and


  determined that appellate counsel was not ineffective because all three claims lacked merit. Doc.


  7-5, Dist. Ct. Order, at 7-13. Citing Strickland and Logon, the OCCA concluded that Daniels was


  not entitled to relief on the IAAC claim because he "failed to establish appellate counsel's


  performance was deficient or objectively unreasonable" and also "failed to establish any resulting


  prejudice." Doc. 7-7, OCCA Order, at 3-5.

         Nunn contends that § 2254(d) bars relief on the IAAC claim because the OCCA's decision

  as to that claim is neither contrary to nor an unreasonable application of clearly established federal


  law. Doc. 7, Resp,, at 18. He argues that it was objectively reasonable for the OCCA to reject the




                                                    21
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 22 of 29




  IAAC claim given that the state district court found, and the OCCA agreed, that all three claims

  Daniels identified as erroneously omitted or inadequately argued by appellate counsel, lacked


  merit. Doc. 7, Resp., at 21-33.


         The Sixth Amendment guarantees criminal defendants the right to the effective assistance


  of counsel. U.S. Const. amend VI. To establish a violation of that right, a criminal defendant must


  show (1) that counsel's performance was deficient and (2) that counsel's deficient performance


  prejudiced the defense. Strickland, 466 U.S. at 687. The Strickland two-part inquiry applies to


  claims alleging ineffective assistance of appellate counsel. Smith v. Robbins, 528 U.S. 259, 285


  (2000). "When a habeas petitioner alleges that his appellate counsel rendered ineffective

  assistance by failing to raise an issue on direct appeal, [the reviewing court] first examine [s] the


  merits of the omitted issue," Hawkins v. Hannigan, 185 F.3d 1146, 1152 (10th Cir. 1999). "If the


  omitted issue is meritless, then counsel's failure to raise it does not amount to constitutionally


  ineffective assistance." Id, However, if the issue has merit, the reviewing court must then


  determine whether counsel's failure to raise it "was deficient and prejudicial" under Strickland.


  Id. The Strickland standard is deferential, and "[e] very effort must be made to evaluate the conduct


  from counsel's perspective at the time." Littlejohn v. Trammell, 704 F.3d 817, 859 (10th Cir.


  2013) (quoting United States v. Challoner, 583 F.3d 745, 749 (10th Cir. 2009)).

         Because the OCCA correctly identified Strickland as the clearly established federal law

  governing Daniels' IAAC claim, Daniels cannot demonstrate that the OCCA's decision is


  "contrary to" clearly established federal law, as required to overcome the first prong of


  § 2254(d)(l). See Williams, 529 U.S, at 406 (explaining that the "contrary to" clause does not

  apply to "a run-of-the-mill state-court decision applying the correct legal rule from [Supreme


  Court] cases to the facts of a prisoner's case"). Thus, Daniels must show either that the OCCA




                                                   22
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 23 of 29




  unreasonably applied Strickland, § 2254(d)(l), or that the OCCA unreasonably determined the

  facts relevant to the Strickland claim, § 2254(d)(2). See Richter, 562 U.S. at 101 (noting that,

  under the unreasonable-application prong of § 2254(d)(l), "[t]he pivotal question is whether the

  state court's application of the Strickland standard was unreasonable. This is different from asking


  whether defense counsel's performance fell below Strickland's standard."). In evaluating the


  reasonableness of the OCCA's decision under the deferential standard of § 2254(d)(l), the Court

  also must view the reasonableness of appellate counsel's performance under the deferential


  standard of Strickland. See Knowles v. Mirzayance, 556 U.S. Ill, 123 (2009) (A "doubly

  deferential judicial review . . . applies to a Strickland claim evaluated under the § 2254(d)(l)

  standard.").


                 1. Sufficiency of the evidence


          Daniels first faults appellate counsel for not adequately challenging the sufficiency of the

  evidence to support his convictions claim one of the petition and, in particular, for omitting the


  drug-quantity argument Daniels asserted on postconviction appeal and in claim one of the petition.


  Doc, 1, Pet., at 6-8, 12-13. For the reasons previously discussed in evaluating claim one, see supra


  section II.A, Daniels cannot show that appellate counsel performed deficiently, much less


  prejudicially, either as to briefing and arguing the four separate sufficiency-of-the-evidence claims


  counsel raised on direct appeal or as to omitting a meritless challenge to the drug-quantity element


  when the evidence at trial clearly demonstrated that the State established the requisite amount to


  support the trafficking conviction. As a result, the OCCA's decision as to this portion of the IAAC


  claim was not objectively unreasonable.


                 2. Constitutionality of Oklahoma's habitual-offender statute


         Next, Daniels contends that appellate counsel should have argued that Oklahoma's




                                                   23
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 24 of 29




  habitual-offender statute, Okla. Stat. tit. 21, § 51.1, is unconstitutional, as he alleges in claim two


  of the petition. Doc. 1, Pet., at 9-11, 13.n Daniels appears to argue that the statute is


  unconstitutionally arbitrary because, in some cases, repeat offenders do not receive progressively


  harsher sentences as required by the statute, and, as he did in state court, he cites Thigpen v. State,


  571 P.2d 467 (Okla. Crim. App. 1977), to support this claim. Doc. 1, Pet., at 9-11. In addition,


  he appears to argue that the statute is unconstitutional because it impermissibly "focuses on


  punishing a defendant for having committed aprior offense rather than the instant one." Doc. 1,


  Pet., at 11 (full capitalization omitted; emphasis in original).

          Daniels challenged the constitutionality of the habitual-offender statute in his application

  for postconviction relief, and the state district court rejected this claim on the merits when it


  evaluated Daniels' IAAC claim. Doc. 7-5, Dist, Ct. Order, at 8-11. The state district court found


  Daniels' reliance on Thigpen misplaced and rejected his view that that case "stand[s] for the notion


  that the sentence imposed for a second or subsequent offender must always be greater than that


  which can be imposed on a first-time offender." Doc. 7-5, Dist. Ct. Order, at 9. The state district


  court further reasoned (1) that after Thigpen identified a constitutional defect in Oklahoma's

  former habitual-offender statute, Okla. Stat. tit. 21, § 51(B), the Oklahoma Legislature enacted


  Okla. Stat. tit. 21, § 51.1—the statute that applied to Daniels' sentence—to cure the defect and


  (2) that since the enactment of the current version of the habitual-offender statute, "the statute has



            Daniels independently challenges the constitutionality of Okla. Stat. tit. 21, § 51.1 in
  claim two of the petition. Doc. 1, Pet., at 9-11. As Nunn contends, the OCCA found Daniels
  waived this claim by failing to raise it on direct appeal. Doc. 7, Resp., at 16-17. But the OCCA
  also effectively rejected the claim on the merits by addressing that claim under the rubric of the
  IAAC claim and agreeing with the state district court that the claim lacked merit. Doc. 7-5, Dist.
  Ct. Order, at 8-11; Doc. 7-7, OCCA Order, at 2-5. To the extent Daniels procedurally defaulted
  his independent claim that the sentencing statute is unconstitutional, the Court will overlook the
  procedural default and address the claim as the OCCA did, only within the framework of the IAAC
  claim. Smith, 824 F.3d at 1242.


                                                    24
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 25 of 29




  withstood every conceivable constitutional attack." Doc. 7-5, Dist. Ct. Order, at 10-11 (gathering


  cases wherein the OCCA has rejected challenges to the constitutionality of Okla. Stat. tit. 21,


  §51.1). The state district court thus concluded that Daniels' "challenge to the lawfulness of his

  sentence [was] untenable, and, as such, appellate counsel was not ineffective for failing to raise


  it," Doc.7-5,Dist.Ct.Order,atll. On postconviction appeal, the OCCA agreed. Doc. 7-7,


  OCCAOrder,at2,4-5.12


         The OCCA's decision as to this portion of the IAAC claim is not objectively unreasonable.


  As Nunn argues, because the OCCA agreed with the state district court's assessment of the


  constitutional attack on Okla. Stat. tit. 21, § 51.1, Daniels "has a decision by the OCCA, albeit


  through post-conviction, that the issue lacks merit and does not require relief." Doc. 7, Resp., at


  29. Thus, even assuming Daniels could show that the OCCA unreasonably assessed appellate


  counsel's performance regarding the failure to raise a constitutional attack on a statute the OCCA


  has routinely upheld as constitutional, Daniels cannot show that the OCCA unreasonably


  determined that he failed to show any resulting prejudice because, as the OCCA reasoned, there is


  no "reasonable probability that due to the alleged error the outcome of [Daniels'] appeal would


  have been different." Doc. 7-7, OCCA Order, at 2.


                 3. Lack of Oklahoma sentencing guidelines


         Lastly, Daniels alleges appellate counsel should have argued that the lack of sentencing




         ' The OCCA's order on postconviction appeal does not discuss the details of any
  underlying claims Daniels asserted to support the IAAC claim and, in part, appears to
  mischaracterize his IAAC claim as asserting that appellate counsel was ineffective in failing to
  argue trial counsel's ineffectiveness—an underlying claim he did not allege to support the IAAC
  claim. Doc, 7-7, OCCA Order, at 3-5. Under these circumstances, the Court finds it appropriate
  to "look through" the OCCA's order affirming the denial of postconviction relief to the state
  district court's order which "does provide a relevant rationale." Wilson v. Sellers, 138 S. Ct. 1188,
  1192(2018).

                                                   25
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 26 of 29




  guidelines in Oklahoma leads to arbitrary punishment. Doc. 1, Pet., at 13. Daniels does not raise


  the sentencing-guidelines claim as an independent basis for federal habeas relief and he does not


  further develop this claim in his petition. Doc. 1, Pet., at 13. In his reply brief, he argues counsel


  performed deficiently because:


         Appellate counsel could have argued to the state courts that while the Tmth in
         Sentencing Act was never made operative, there was empirical evidence (scientific,
         objective evidence) that supported the statute and its matrices which could form a
         basis of constitutionally valid sentencing in Oklahoma courts. Without it, the
         Oklahoma courts provide widely divergent sentencing from county to county and
         case to case. Moreover, appellate counsel had the responsibility to argue the law:
         in Solem v. Helm, 463 U.S. 277 (1983), a majority of the High Court held that the
         constitution demands proportionality in sentencing and set out a three prong test (1)
         gravity of the offense, (2) how Petitioner's sentence compares with others in the
         same jurisdiction, (3) how Petitioner's sentence compares with others in other
         jurisdictions.

  Doc. 11, Reply Br., at 7. Daniels further argues that appellate counsel's failure to raise the


  sentencing-guidelines claim resulted in prejudice because, had counsel raised it, the OCCA would


  have "reverse [d] and remand[ed] with instruction to reduce the trafficking charge to possession of


  a controlled dangerous substance (lesser included offense) and dismissal of the firearms charge."


  Doc. 11, Reply Br., at 7.


         Daniels raised his sentencing-guidelines claim in postconviction proceedings, and the state


  district court rejected it on the merits when it evaluated the IAAC claim. Doc. 7-5, Dist. Ct. Order,


  at 11-13. 3 Referring to Daniels' reliance on the Truth in Sentencing Act, the state district court


  reasoned that Daniels "has no basis upon which to claim entitlement to be sentenced under


  legislative enactment that never became law." Doc. 7-5, Dist. Ct. Order, at 12. The state district




             As previously discussed, the state district court found that Daniels waived the
  sentencing-guidelines by failing to raise it on direct appeal. Doc. 7-5, Dist. Ct. Order, at 6.
  Nevertheless, both state courts effectively addressed the merits of this claim in evaluating the
  IAAC claim. Doc. 7-5, Dist. Ct. Order, at 11-13; Doc. 7-7, OCCA Order, at 2, 4-5.


                                                    26
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 27 of 29




  court further reasoned that Daniels' "sentences clearly fall within the applicable ranges of


  punishment" and are therefore lawful. Doc. 7-5, Dist. Ct. Order, at 12, As a result, the state district


  court found that appellate counsel neither performed deficiently nor prejudiced Daniels by failing

  to raise a non-meritorious claim. Doc. 7-5, Dist, Ct. Order, at 12-13. The OCCA agreed with the


  state district court's assessment that appellate counsel was not ineffective for failing to raise the


  sentencing-guidelines claim. Doc. 7-7, OCCA Order, at 2, 4-5.


         For two reasons, the Court finds nothing objectively unreasonable about the OCCA's


  determination that appellate counsel was not ineffective for failing to raise the sentencing-


  guidelines claim. First, it was not unreasonable for the OCCA to find appellate counsel should


  have raised a Solem argument on direct appeal to challenge the lack of sentencing guidelines in


  Oklahoma. The issue presented in Solem was "whether the Eighth Amendment proscribes a life


  sentence without possibility of parole for a seventh nonviolent felony." 463 U.S. at 279. As


  Daniels contends, Solem construed the Eighth Amendment to "prohibit[] not only barbaric


  punishments, but also sentences that are disproportionate to the crime committed." 463 U.S. at


  284. But, contrary to Daniels' apparent position, Solem's holding "that a criminal sentence must


  be proportionate to the crime for which the defendant committed" does not require states to enact


  sentencing guidelines. 463 U.S. at 290. Rather, after holding that the Constitution prohibits


  disproportionate sentencing, the Solem Court reiterated that "[rjeviewing courts, of course, should


  grant substantial deference to the broad authority that legislatures necessarily possess in


  determining the types and limits of punishments for crimes, as well as to the discretion that trial


  courts possess in sentencing convicted criminals." 463 U.S, at 290. Second, it was not


  unreasonable for the OCCA to adopt the state district court's view that due process is not violated


  by refusing to impose a sentence consistent with state sentencing "matrices" that were established




                                                    27
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 28 of 29




  through a "legislative enactment that never became law." Doc. 7-5, Dist. Ct. Order, at 12; see,


  e.g., Parker v. Crow, 822 F. App'x 716, 719 (10th Cir. 2020) (unpublished)14 (concluding habeas

  petitioner failed to state a cognizable federal constitutional claim arising from his allegation that


  he had a vested right to be sentenced under Oklahoma's Truth in Sentencing Act, gathering cases


  wherein the United States Court of Appeals for the Tenth Circuit has "repeatedly explained" that

  the Act "never became law" and thus "did not create any federal constitutional claims for those


  seeking relief under the Act, and denying petitioner's request for a certificate ofappealability).


         For these reasons, the Court finds nothing objectively unreasonable about the OCCA's


  determination that appellate counsel did not perform deficiently or prejudicially by failing to argue

  that Oklahoma's lack of sentencing guidelines leads to arbitrary punishment.


                 4. Conclusion as to claims two and three


         Based on the foregoing analysis, the Court concludes that § 2254(d) bars relief as to the

  IAAC claim asserted in claim three of the habeas petition. The Court further concludes that


  because this same analysis demonstrates that it was objectively reasonable for the OCCA to reject


  Daniels' attack on the constitutionality ofOkla. Stat. tit. 21, § 51,1 as without merit, § 2254(d)

  also bars relief as to the claim asserted in claim two of the petition. The Court thus denies the


  petition as to claims two and three.


                                            CONCLUSION

         Daniels has not demonstrated that "he is in state custody in violation of the Constitution or


  laws or treaties of the United States," as required to obtain federal habeas relief under 28 U.S.C.


  § 2254(a). The Court therefore denies the petition for writ of habeas corpus as to all claims raised




          14 Consistent with Fed. R. App. P. 32.1 (a) and 10th Cir. R. 32.1 (A), the Court cites this
  unpublished decision for its persuasive value.


                                                   28
Case 4:18-cv-00113-JED-JFJ Document 16 Filed in USDC ND/OK on 03/23/21 Page 29 of 29




  therein. In addition, because the Court finds that reasonable jurists would not debate the Court's


  assessment of Daniels' claims or find that "the petition should have been resolved in a different


  manner," the Court declines to issue a certificate of appealability as to any issues raised in the


  petition. See 28 U.S.C. § 2253(c); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rule 11, Rules

  Governing Section 2254 Cases in the United States District Courts.


         ACCORDINGLY, IT IS HEREBY ORDERED that:

      1. The Clerk of Court shall note the substitution of Scott Nunn in place of Jason Bryant as


         party respondent.


     2. The petition for writ of habeas corpus (Doc. 1) is denied.


     3. A certificate of appealability is denied.

     4. A separate judgment shall be issued in this matter.


         ORDERED this23rd
                      _ day of March 2021.




                                                    29
